Citation Nr: 1819582	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-28 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right eye disorder, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Moore, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from May 1968 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision from the RO in St. Louis, Missouri, which denied service connection for a right eye disorder.  

This case was previously before the Board in August 2016, where the issue on appeal was remanded for an addendum medical opinion to address whether right eye glaucoma was aggravated by the service-connected diabetes, and whether right eye cataracts are directly related to active service, caused by the service-connected diabetes, or aggravated by the service-connected diabetes.  See August 2016 Board REMAND.

The instant matter is a Veterans Benefit Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to ensure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for a Right Eye Disorder

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As discussed above, the Board's August 2016 Decision remanded the issue on appeal to the RO for further development.  The Veteran is currently diagnosed with open-angle glaucoma and cataracts in the right eye.  See June 2014 VA examination report.  During the July 2012 VA examination for posttraumatic stress disorder (PTSD), the Veteran stated that he "got a piece of steel in [his] eye from a hand grinder" during active service in Vietnam.  The DD Form 214 reflects that the Veteran served in combat in the Republic of Vietnam from November 1968 to August 1969 and is a recipient of the Vietnam Service Medal and the Purple Heart, among other awards.   

In the August 2016 Remand, applying the principles of the combat presumption in 38 U.S.C. § 1154(b) (2012), the Board asked the VA examiner to presume the Veteran had an in-service eye injury during service in Vietnam.  On remand, the VA examiner was asked to review the claims file and provide the requested secondary and direct service connection opinions.  Specifically,  the VA examiner was asked to opine as to whether cataracts in the right eye is related to the Veteran's active service, to include injury to the eye during service in Vietnam as reported by the Veteran during the July 2012 VA examination for PTSD.  While the September 2016 VA examiner provided the requested secondary service connection opinions regarding glaucoma and cataracts of the right eye, the VA examiner did not render the requested direct service-connection opinion regarding cataracts of the right eye (i.e., whether a current right eye disorder is related to in-service injury of a piece of steel to the eye).  No VA or other medical examiner of record has opined as to whether glaucoma is directly related to active service.  For these reasons, another remand is necessary for a new VA opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Return the VA eye medical opinion report to the VA examiner who provided the addendum opinion in September 2016.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinion.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

For the purposes of this remand, the examiner should presume the Veteran had an in-service eye injury during his active service in Vietnam, that is, that the Veteran "got a piece of steel in [his] eye from a hand grinder" during service in Vietnam. 

The VA examiner should offer the following opinions:

a)  Is it at least as likely as not (50 percent or higher degree of probability) that the currently diagnosed cataracts of the right eye is related to active service (a piece of steel in the eye), to include injury to the eye during service in Vietnam as reported by the Veteran at the July 2012 VA examination for PTSD? 

b)  Is it at least as likely as not (50 percent or higher degree of probability) that the currently diagnosed glaucoma of the right eye is related to active service (a piece of steel in the eye), to include injury to the eye during service in Vietnam as reported by the Veteran at the July 2012 VA examination for PTSD?  

2.  After the development requested has been completed, the AOJ should review the medical opinions to ensure that they comply with the directives of this REMAND.  If any opinion is deficient in any manner, the AOJ should implement corrective procedures. 

3.  Then, readjudicate the issue of service connection for a right eye disorder, including as secondary to service-connected diabetes mellitus.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




